Citation Nr: 1214587	
Decision Date: 04/23/12    Archive Date: 05/03/12

DOCKET NO.  08-32 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for chronic paronychia with candidal nail infection of the fingers.

2.  Entitlement to an initial compensable evaluation for the service-connected oncychomycosis of the bilateral feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from July 1971 to September 1973.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from an April 2007 rating decision of the VA Regional Office in Houston, Texas.  The RO, in pertinent part, denied service connection for chronic paronychia with candidal nail infection affecting fingers of both hands.  The same decision granted service connection for onychomycosis of the bilateral feet and assigned an initial noncompensable evaluation effective from November 29, 2006.  
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Foremost, a preliminary review of the record shows that these matters are not ready for appellate disposition because of an outstanding VA hearing request by the Veteran.  

In the Veteran's October 2008 substantive appeal, he requested a hearing before the Board to be held at his local RO.  Specifically, the Veteran indicated that he waived his right to an in-person hearing and instead desired a Videoconference hearing before the Board.  To date, the Veteran has not been afforded a hearing before the Board.  There is simply a notation on the brief face that the Veteran failed to appear for a January 10, 2012, hearing; however, there is no record of notice of the hearing being mailed to the Veteran.  Therefore, the appeal must be remanded so the Veteran can be scheduled for a hearing as requested.  38 C.F.R. § 20.704 (2011).  

While the case is in Remand status, the Veteran should also be afforded new VA examinations in connection with the claims on appeal.  38 U.S.C.A. § 5103A.  Notably, the Veteran asserts that the symptoms associated with the service-connected onychomycosis of the bilateral feet are more severely disabling than reflected by the currently assigned disability evaluation and warrant a higher rating.  

A statement was received from the Veteran in February 2008 attesting to an increase in severity of dermatitis symptoms affecting the feet.  VA dermatology clinic notes dating from 2005 indicate that he receives continuing follow-up treatment.  On the substantive appeal received in October 2008, he related that the skin rash was expanding and he was in pain.  In a March 2012 Informal Hearing Presentation, his Representative referred to the Veteran's complaints of worsening symptoms and noted that he had not  had a VA compensation examination in more than five years.  It was requested that the Veteran be afforded a current examination to determine the current severity of the service-connected onychomycosis of the feet.  

The record reflects that the Veteran most recently had a VA compensation and pension examination for skin symptoms in August 2006.  The United States Court of Appeals for Veterans Claims (Court) has held that when a veteran indicates that his service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment. See Snuffer v. Gober, 10 Vet.App. 400, 403 (1997).  The Court has also held that when a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet.App. 480, 482, citing Proscelle v. Derwinski, 2. Vet.App. 629, 632 (1992). 

Based on a review of the record, the Board agrees that a VA examination is indicated to assess the current severity of the service-connected onychomycosis of the bilateral feet.  The Board would also point out that while it is not required to request a new examination simply because of the passage of time, VA's General Counsel has held that a new examination is appropriate when the record demonstrates or the claimant asserts that the disability in question has undergone an increase in severity since the last examination. See VAOPGCPREC 11-95 (April 7, 1995).  Under the circumstances, the Veteran should be scheduled for a current VA examination.  38 U.S.C.A. § 5103A. 

The Veteran  should also be afforded a VA examination for the claimed chronic paronychia with candidal nail infection.  In a November 2011 letter in lieu of VA Form 646, Statement of Accredited Representative in Appealed Case, the Veteran contends that his chronic paronychia with candidal nail infection was caused by his service-connected oncychomycosis of the bilateral feet and/or tinea cruris in the groin area.  Specifically, the Veteran alleges that the fungus may spread to a finger if other affected areas are scratched.  An opinion as to secondary causation has yet to be obtained.  Such opinion must be sought upon Remand.  Id.        

There also appear to be outstanding VA outpatient treatment records.  In correspondence received in May 2008, the Veteran requested that his records be retrieved from the Houston, Texas, VA Medical Center (VAMC) and from the VA outpatient clinic in Beaumont, Texas.  The Board observes that the most recent VA records are dated through April 8, 2008.  As VA has notice of the potential existence of additional VA records, they must be retrieved and associated with the other evidence already on file.  See Bell v. Derwinski, 2 Vet.App. 611 (1992).  Therefore, records dating from April 8, 2008, to the present should be requested and associated with the claims folder.

Finally, the Veteran submitted additional medical evidence after the August 2008 statement of the case (SOC) was issued.  The Veteran did not waive initial adjudication of the newly submitted evidence by the agency of original jurisdiction (AOJ).  Thus, the appeal must also be remanded for the evidence to be reviewed by the RO and for the issuance of a supplemental statement of the case (SSOC).  38 C.F.R. § 20.1304(c)(2011); Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate steps to schedule the Veteran for a Videoconference hearing before a Veterans Law Judge to be held at the RO at the next available opportunity.  Any indicated development should be undertaken in connection with this hearing request.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

2.  The RO should take all indicated action in order to obtain copies of any VA clinical records not on file pertaining to treatment of the claimed disabilities from the Houston and Beaumont, Texas, VA medical facilities dating from April 8, 2008, to the present.  All requests for records and their responses must be clearly delineated in the claims folder. 

3.  After any additional records have been associated with the claims folder, the RO should schedule the necessary VA examination to ascertain the current nature and severity of the Veteran's service connected oncychomycosis of the bilateral feet.   All indicated studies should be performed, if deemed necessary by the examiners for the evaluation of the Veteran under the pertinent rating criteria for the skin on appeal.  It is imperative that the claims file be made available to the examiners for review.  All examination findings should be reported to allow for application of VA rating criteria.  

4.  After any additional records have been associated with the claims folder, the RO should also schedule the Veteran for an appropriate VA examination to determine the etiology of the claimed chronic paronychia with candidal nail infection of the fingers.  It is imperative that the claims file be made available to the examiner for review.     

The examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed chronic paronychia with candidal nail infection of the fingers is causally related to an incident of the Veteran's military service.  The examiner must also state whether chronic paronychia with candidal nail infection of the fingers is proximately due to or the result of or aggravated beyond the natural progression of the disease by the service-connected onychomycosis of the bilateral feet and/or tinea cruris in the groin area.  In providing the opinion as to secondary causation, if any, the examiner must address the Veteran's contentions that fungus may spread to a finger if other affected areas (groin and/or feet) are scratched.  A detailed rationale should be furnished for the opinion.

5.  In the interest of avoiding further remand, the RO should ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the issues in light of all evidence of record, to include the evidence received after the August 2008 SOC was issued.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
K. L. WALLIN
Acting Veterans Law Judge, Board of Veterans Appeals

Department of Veterans Affairs


